DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 7-16 are pending in this Office Action.

Drawings
The formal drawings received on 12/14/2020 have been entered.

Response to Arguments
Applicant’s arguments filed in the amendment filed 12/10/2021, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Contingent Limitation
MPEP 2111.04(II) states: 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
In view of MPEP 2111.04(II):
In claim 16, the limitations “in response to activation of the leave room button by a user, transmit an instruction to disconnect the initiated conference call when the mobile computing device leaves a specified physical proximity distance of the system controller” are contingent and they are neither required to be executed nor disclosed by the cited prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapkota et al. (Patent No.: US 9,585,185, hereinafter, “Sapkota”) in view of Gorti et al. (Pub. No.: US 2009/0220064, hereinafter, “Gorti”).
Claim 1. Sapkota teaches:
A mobile computing device comprising: – on lines 31-32 in column 1, Fig. 1 (This disclosure relates to methods and system to enable a mobile device to easily join a teleconference.)
a touchscreen configured to display a user interface for receiving user input; – on lines 34-40 in column 1 (The mobile device (e.g., a cellular telephone, tablet computer or the like) includes an application or function programmed to facilitate joining a teleconference, such as in response to a user input activating a user interface (e.g., a touch screen input, a voice command or the like) associated with the teleconference.)
memory hardware configured to store computer-executable instructions and information regarding scheduled conference calls; and – on lines 42-48 in column 2, on lines 50-55 in column 3, Figs. 1 and 2 (Call-in details (e.g., conference access number, access code and password) for the teleconference can also be extracted from the calendar data based on such parsing and stored in memory. The mobile device 12 includes a client application 32 …. The client application 32, for example, can be programmed to parse calendar data to detect one or more scheduled teleconference event and to extract pertinent call-in details for the scheduled teleconference event.)
processor hardware configured to execute the computer-executable instructions, wherein the computer-executable instructions include: communicating with a server via one or more wired/and or wireless communication networks; – on lines 55-59 in column 2, Fig. 1 (The mobile device can be configured to select one of a plurality of different paths … such as Wi-Fi, cellular data and cellular voice. The mobile device can send the call-in details to the remote proxy in a message that can vary depending on which path is selected.)
parsing the information stored on the mobile computing device according to a parsing protocol to obtain information regarding at least one scheduled conference call, – on lines 42-48 in column 2, on lines 50-55 in column 3, Figs. 1 and 2 (Call-in details (e.g., conference access number, access code and password) for the teleconference can also be extracted from the calendar data based on such parsing and stored in memory. The mobile device 12 includes a client application 32 …. The client application 32, for example, can be programmed to parse calendar data to detect one or 
the obtained information including a conference phone number of the at least one scheduled conference call and at least one of a personal identification number (PIN), a passcode and a meeting number of the at least one scheduled conference call; and – on lines 55-60 in column 3 (The call-in details can include information sufficient to enable the user to connect to the teleconference. For example, the call-in details can include an access telephone number for the teleconference and an access code for the teleconference event. … the call-in details can include a password (e.g., personal identifier number (PIN)) to identify the participant.)
in response to receiving user input via the user interface, transmitting at least a portion of the obtained information regarding the at least one scheduled conference call to the server to control a system controller in communication with the server to initiate the at least one scheduled conference call – on lines 50-60 in column 4, on lines 6-9 in column 5, Fig. 1 (The mobility controller 36 can include call logic 38 … in response to call-in details for the teleconference event provided by the client application 32 to the mobility controller 36. … the client application 32 of the mobile device 12 can provide the call-in details (or at least a portion thereof) to the call logic 38 in response to the user input to initiate the join process. The call logic 38 can further provide other credentials, such as an access code and/or password, to access the designated teleconference resource of the telephone conference system 20.) 

Sapkota does not explicitly teach:
wherein the at least one scheduled conference call is initiated by controlling a videoconferencing codec to dial the conference phone number and enter the at least one of the PIN, the passcode and the meeting number.
However, Gorti teaches:
wherein the at least one scheduled conference call is initiated by controlling a videoconferencing codec to dial the conference phone number and enter the at least one of the PIN, the passcode and the meeting number – in paragraphs [0011], [0014] (VoIP-enabled device to dial a call-in telephone number …. conference call manager 102 of FIG. 1 includes or is communicatively coupled to a conference bridge 104 to permit the participants at the same and/or diverse locations to be connected. The example conference bridge 104 of FIG. 1 amplifies and/or balances audio signal levels (e.g., via a communication interface operatively coupled to … a codec …. dialing the call-in telephone number and entering an authorization code.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sapkota with Gorti to include wherein the at least one scheduled conference call is initiated by controlling a videoconferencing codec to dial the conference phone number and enter the at least one of the PIN, the passcode and the meeting number, as taught by Gorti, in paragraph [0002], to allow a plurality of participants to communicate simultaneously from multiple remote locations.

Claim 2. Combination of Sapkota and Gorti teaches The mobile computing device of claim 1 – refer to the indicated claim for reference(s).
Sapkota teaches:
wherein the computer-executable instructions include displaying a join button on the user interface according to the obtained information regarding the at least one scheduled conference call, and – on lines 4-14 in column 4 (The client application 32 can be programmed to generate … based on the parsing of calendar data. … the client application 32 can also generate a join user interface 34 programmed to initiate a join process in response to a user input entered at the mobile device 12. The user interface 34, for example, can be implemented as a button or a link associated with a given teleconference event that can be activated (in response to the user input) to execute the join process associated with the given teleconference event.)
the transmitting includes transmitting the obtained information regarding the at least one scheduled conference call to the server in response to activation of the join button by a user. – on lines 50-60 in column 4, Fig. 1 (The mobility controller 36 can include call logic 38 that can be accessed by the client application 32 to implement at least a portion of the functionality to connect the mobile device 12 with the teleconference event at the teleconference system 20, such as in response to call-in details for the teleconference event provided by the client application 32 to the mobility controller 36. … the client application 32 of the mobile device 12 can provide the call-in details (or at least a portion thereof) to the call logic 38 in response to the user input to initiate the join process.)

Claim 5. Combination of Sapkota and Gorti teaches The mobile computing device of claim 1 – refer to the indicated claim for reference(s). 
Sapkota teaches:
wherein the obtained information regarding the at least one scheduled conference call includes a conference phone number of the at least one scheduled conference call and at least one of a personal identification number (PIN), a passcode and a meeting number of the at least one scheduled conference call. – on lines 55-62 in column 3 (The call-in details can include information sufficient to enable the user to connect to the teleconference. For example, the call-in details can include an access telephone number for the teleconference and an access code for the teleconference event. … the call-in details can include a password (e.g., personal identifier number (PIN)) to identify the participant.)

Claim 6. Combination of Sapkota and Gorti teaches The mobile computing device of claim 1 – refer to the indicated claim for reference(s). 
Sapkota teaches:
wherein the obtained information regarding the at least one scheduled conference call includes at least one of a session initiation protocol (SIP) uniform resource identifier (URI), a conference phone number, a conferencing meeting number, a personal identification number (PIN) number, and a passcode. – on lines 55-60 in column 3 (The call-in details can include information sufficient to enable the user to connect to the teleconference. For example, the call-in details can include an access telephone number for the teleconference and an access code for the teleconference event. … the call-in details can include a password (e.g., personal identifier number (PIN)) to identify the participant.)

Claim 12. Combination of Sapkota and Gorti teaches The mobile computing device of claim 1 – refer to the indicated claim for reference(s). 
Sapkota teaches:
wherein the obtaining includes obtaining the information regarding the at least one scheduled conference call without requesting information from the server and without establishing a connection to or integration with a calendar or account outside of the mobile computing device. – on lines 42-48 in column 2, on lines 50-55 in column 3, Figs. 1 and 2 (Call-in details (e.g., conference access number, access code and password) for the teleconference can also be extracted from the calendar data based on such parsing and stored in memory. The mobile device 12 includes a client application 32 …. The client application 32, for example, can be programmed to parse calendar data to detect one or more scheduled teleconference event and to extract pertinent call-in details for the scheduled teleconference event.)

Claim 13. Combination of Sapkota and Gorti teaches The mobile computing device of claim 1 – refer to the indicated claim for reference(s).
Sapkota teaches:
wherein the at least a portion of the obtained information regarding the at least one scheduled conference call that is transmitted from the mobile computing device to the server includes conference login credentials required to establish the scheduled conference call. – on lines 40-51 in column 2 (The user interface can be generated based on parsing calendar data to detect a scheduled teleconference. Call-in details (e.g., conference access number, access code and 

Claim 14. Combination of Sapkota and Gorti teaches The mobile computing device of claim 2 – refer to the indicated claim for reference(s).
Sapkota teaches:
wherein the join button comprises an icon on the touchscreen. – on lines 34-40 in column 2, on lines 7-14 in column 4 (The mobile device … to facilitate joining a teleconference, such as in response to a user input activating a user interface (e.g., a touch screen input, a voice command or the like) associated with the teleconference. The client application 32 can also generate a join user interface 34 programmed to initiate a join process in response to a user input entered at the mobile device 12. The user interface 34, for example, can be implemented as a button or a link associated with a given teleconference event that can be activated (in response to the user input) to execute the join process associated with the given teleconference event.)

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapkota et al. (Patent No.: US 9,585,185, hereinafter, “Sapkota”) in view of Gorti et al. (Pub. No.: US 2009/0220064, hereinafter, “Gorti”), and further in view of Baccay et al. (Pub. No.: US 2013/0143539, hereinafter, “Baccay”).
Claim 3. Combination of Sapkota and Gorti teaches The mobile computing device of claim 2 – refer to the indicated claim for reference(s).

Combination of Sapkota and Gorti does not explicitly teach:
wherein the computer-executable instructions include determining a start time of the at least one scheduled conference call according to the obtained information regarding the at least one scheduled conference call, and the displaying includes displaying the join button on the user interface a defined time period before the determined start time of the at least one scheduled conference call.
However, Baccay teaches:
wherein the computer-executable instructions include determining a start time of the at least one scheduled conference call according to the obtained information regarding the at least one scheduled conference call, and – in paragraphs [0059], [0063], [0065], Fig. 1 (The mobile device includes a calendaring application, a dialer application, and a mobile conferencing system. The mobile conferencing system then monitors (step 635) the calendaring application for the arrival of a date/time associated with the conference call. The predetermined time can be a time determined by the organizer, for example, the invitee device produces a prompt one minute before the conference is scheduled to begin.) 
the displaying includes displaying the join button on the user interface a defined time period before the determined start time of the at least one scheduled conference call. – in paragraph [0065] (The mobile device prompts the user at the 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sapkota and Gorti with Baccay to include wherein the computer-executable instructions include determining a start time of the at least one scheduled conference call according to the obtained information regarding the at least one scheduled conference call, and the displaying includes displaying the join button on the user interface a defined time period before the determined start time of the at least one scheduled conference call, as taught by Baccay, in paragraph [0002], to provide a variety of further enhancements to the user interface of mobile devices and their usability for conference calling.

Claim 8. Combination of Sapkota and Gorti teaches The mobile computing device of claim 1 – refer to the indicated claim for reference(s).

Combination of Sapkota and Gorti does not explicitly teach:
wherein the parsing protocol includes a search for at least one of multiple stored calendar events and multiple stored emails for at least one of a text string and a numeric string indicative of the at least one scheduled conference call.
However, Baccay teaches:
wherein the parsing protocol includes a search for at least one of multiple stored calendar events and multiple stored emails for at least one of a text string and a numeric string indicative of the at least one scheduled conference call. – in paragraph [0036] (Persistent 244 memory can additionally store conference details parsed from one or more calendar events.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sapkota and Gorti with Baccay to include wherein the parsing protocol includes a search for at least one of multiple stored calendar events and multiple stored emails for at least one of a text string and a numeric string indicative of the at least one scheduled conference call, as taught by Baccay, in paragraph [0002], to provide a variety of further enhancements to the user interface of mobile devices and their usability for conference calling.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapkota et al. (Patent No.: US 9,585,185, hereinafter, “Sapkota”) in view of Gorti et al. (Pub. No.: US 2009/0220064, hereinafter, “Gorti”), and further in view of Baccay et al. (Pub. No.: US 2013/0143539, hereinafter, “Baccay”) and Maes et al. (Pub. No.: US 2004/0266412, hereinafter, “Maes”).
Claim 4. Combination of Sapkota and Gorti teaches The mobile computing device of claim 2 – refer to the indicated claim for reference(s).

Baccay further teaches:
wherein the computer-executable instructions include determining a start time of the at least one scheduled conference call according to the obtained information regarding the at least one scheduled conference call, and  – in 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sapkota and Gorti with Baccay to include wherein the computer-executable instructions include determining a start time of the at least one scheduled conference call according to the obtained information regarding the at least one scheduled conference call, as taught by Baccay, in paragraph [0002], to provide a variety of further enhancements to the user interface of mobile devices and their usability for conference calling.

Combination of Sapkota, Gorti, and Baccay does not explicitly teach:
the displaying includes displaying the join button on the user interface for a defined time period after the determined start time of the at least one scheduled conference call.
However, Maes teaches:
the displaying includes displaying the join button on the user interface for a defined time period after the determined start time of the at least one scheduled conference call. – in paragraph [0060] (The notification may come … after the meeting if the user has not connected to the meeting yet. … a link or button may be displayed 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sapkota, Gorti, and Baccay with Maes to include wherein the computer-executable instructions include the displaying includes displaying the join button on the user interface for a defined time period after the determined start time of the at least one scheduled conference call, as taught by Maes, in paragraph [0019], to allow a user to use a mobile device to coordinate and set up meetings.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapkota et al. (Patent No.: US 9,585,185, hereinafter, “Sapkota”) in view of Gorti et al. (Pub. No.: US 2009/0220064, hereinafter, “Gorti”), and further in view of Bargetzi et al. (Pub. No.: US 2016/0165056, hereinafter, “Bargetzi”).
Claim 7. Combination of Sapkota and Gorti teaches The mobile computing device of claim 1 – refer to the indicated claim for reference(s).

Combination of Sapkota and Gorti does not explicitly teach:
wherein the obtained information regarding the at least one scheduled conference call includes a session initiation protocol (SIP) uniform resource identifier (URI).
However, Bargetzi teaches:
wherein the obtained information regarding the at least one scheduled conference call includes a session initiation protocol (SIP) uniform resource identifier (URI). – in paragraph [0019] (The conferencing information may comprise an audio conference bridge number, a passcode, a phone number, an IP address, a username of a voice over IP system, a meeting URL, a network communication protocol, a SIP URI, an ID for a VMR, or any combinations thereof.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sapkota and Gorti with Bargetzi to include wherein the obtained information regarding the at least one scheduled conference call includes a session initiation protocol (SIP) uniform resource identifier (URI), as taught by Bargetzi, in paragraph [0012], to provide quick and simple pairing of user's portable electronic devices with a meeting room conferencing system and providing users with a one-touch solution to dial a conference call through the meeting room conferencing equipment via their portable electronic devices.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapkota et al. (Patent No.: US 9,585,185, hereinafter, “Sapkota”) in view of Gorti et al. (Pub. No.: US 2009/0220064, hereinafter, “Gorti”), and further in view of Red et al. (Pub. No.: US 2016/0021254, hereinafter, “Red”).
Claim 9. Combination of Sapkota and Gorti teaches The mobile computing device of claim 1 – refer to the indicated claim for reference(s). 

Combination of Sapkota and Gorti does not explicitly teach:
wherein the parsing protocol includes a search for stored calendar events within a defined time period for information indicative of the at least one scheduled conference call.
However, Red teaches:
wherein the parsing protocol includes a search for stored calendar events within a defined time period for information indicative of the at least one scheduled conference call. – in paragraph [0055] (One or more calendar entries of the user may be parsed in search of meetings containing conference information (operation 520). For example, a custom script may search for a conference code in the body of each calendar entry. The search may be limited to a particular time period. … The relevant scheduled conference sessions may be presented to the user (operation 524).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sapkota and Gorti with Red to include wherein the parsing protocol includes a search for stored calendar events within a defined time period for information indicative of the at least one scheduled conference call, as taught by Red, in paragraph [0003], to provide a technique for enabling communications between participants of a geographically distributed meeting.

Claim 10. Combination of Sapkota, Gorti, and Red teaches The mobile computing device of claim 9 – refer to the indicated claim for reference(s).

Red further teaches:
wherein the defined time period includes at least one of a next hour, a next day, and a next week. – in paragraph [0055] (The search may be limited to a particular time period. For example, the conference processor 116 may limit the search to 30 minutes in the past and 90 minutes in the future of the present time.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sapkota and Gorti with Red to include wherein the defined time period includes at least one of a next hour, a next day, and a next week, as taught by Red, in paragraph [0003], to provide a technique for enabling communications between participants of a geographically distributed meeting.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapkota et al. (Patent No.: US 9,585,185, hereinafter, “Sapkota”) in view of Gorti et al. (Pub. No.: US 2009/0220064, hereinafter, “Gorti”), and further in view of Qian et al. (Pub. No.: US 2018/0234471, hereinafter, “Qian”) and Kim, Yeon J. (Pub. No.: US 2016/0261653, hereinafter, “Kim”).
Claim 11. Combination of Sapkota and Gorti teaches The mobile computing device of claim 1 – refer to the indicated claim for reference(s).

Combination of Sapkota and Gorti does not explicitly teach:
wherein the transmitting includes transmitting the information regarding the at least one scheduled conference call to the server through the one or more wired and/or wireless communication networks using a secure encrypted transport layer security (TLS) channel.
However, Qian teaches:
wherein the transmitting includes transmitting the information regarding the at least one scheduled conference call to the server through the one or more wired and/or wireless communication networks using a secure encrypted transport layer security (TLS) channel, – in paragraphs [0199], [0249] (In that event, the conferencing server CS can validate not only the client IP address and port negotiated by ICE but also the more secure token eIDK. … Accordingly, preferably the multiplexing token eIDK is communicated between the ICE logic 910 and the client during the candidate gathering phase P1, during the offer-answer exchange (46, 46R--FIG. 6), via a secure signaling channel, e.g. Secure Sockets Layer (SSL), Transport Layer Security (TLS) etc. That is, using some form of cryptographic encryption. Suppose a user is at home joined to a conference on a mobile device ….)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sapkota and Gorti with Qian to include wherein the transmitting includes transmitting the information regarding the at least one scheduled conference call to the server through the one or more wired and/or wireless communication networks using a secure encrypted transport layer security (TLS) channel, as taught by Qian, in paragraph [0046], to provide an increasingly rich array of conference hosting functions, such as language translation, recording and broadcasting (e.g. in a live Webinar context).

Combination of Sapkota, Gorti, and Qian does not explicitly teach:
where personal data of the mobile computing device is not stored on the system controller and local room data of the system controller is not stored on the mobile computing device.
However, Kim teaches:
where personal data of the mobile computing device is not stored on the system controller – in paragraph [0053] (The conference service providing devices 200 may include an application for providing a conference service, and … stored in a contact list. … conference service providing devices 200 refers to the same device as a user terminal.)
and local room data of the system controller is not stored on the mobile computing device. – in paragraph [0069], Figs. 1-3 (The conference room controller 112, in response to the request for setting up a conference room, may set up a conference room and generate conference data corresponding to the conference room.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sapkota, Gorti, and Qian with Kim to include where personal data of the mobile computing device is not stored on the system controller and local room data of the system controller is not stored on the mobile computing device, as taught by Kim, in paragraph [0003], to provide a conference room, in which a plurality of users geographically apart from each other may participate in a remote conference.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapkota et al. (Patent No.: US 9,585,185, hereinafter, “Sapkota”) in view of Gorti et al. (Pub. No.: US 2009/0220064, hereinafter, “Gorti”), and further in view of Baccay et al. (Pub. No.: US 2013/0143539, hereinafter, “Baccay”) and Red et al. (Pub. No.: US 2016/0021254, hereinafter, “Red”).
Claim 15. Combination of Sapkota, Gorti, and Baccay teaches The mobile computing device of claim 3 – refer to the indicated claim for reference(s). 

Combination of Sapkota, Gorti, and Baccay does not explicitly teach:
wherein the defined time period includes at least one of one minute, five minutes, and one hour.
However, Red teaches:
wherein the defined time period includes at least one of one minute, five minutes, and one hour. – in paragraph [0055] (The search may be limited to a particular time period. For example, the conference processor 116 may limit the search to 30 minutes in the past and 90 minutes in the future of the present time.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sapkota, Gorti, and Baccay with Red to include wherein the defined time period includes at least one of one minute, five minutes, and one hour, as taught by Red, in paragraph [0003], to provide a technique for enabling communications between participants of a geographically distributed meeting.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sapkota et al. (Patent No.: US 9,585,185, hereinafter, “Sapkota”) in view of Gorti et al. (Pub. No.: US 2009/0220064, hereinafter, “Gorti”), and further in view of Michaelis, Oliver (Pub. No.: US 2008/0219227, hereinafter, “Michaelis”).
Claim 16. Combination of Sapkota and Gorti teaches The mobile computing device of claim 1 – refer to the indicated claim for reference(s).

Combination of Sapkota and Gorti does not explicitly teach:
wherein the mobile computing device is configured to display a leave room button on the user interface, and in response to activation of the leave room button by a user, transmit an instruction to disconnect the initiated conference call when the mobile computing device leaves a specified physical proximity distance of the system controller.
However, Michaelis teaches:
wherein the mobile computing device is configured to display a leave room button on the user interface, and – in paragraph [0050] (A user may press a button or otherwise perform an operation on the first mobile device 28 to indicate a desire to leave the multicast group.)
in response to activation of the leave room button by a user, transmit an instruction to disconnect the initiated conference call when the mobile computing device leaves a specified physical proximity distance of the system controller. – in paragraph [0050] (The first mobile device 28 can then communicate the desire to leave the multicast group to all members of the group using the established multicast group communication link, messages 45. Then, to complete the process, the user may bring the first mobile device 28 into close proximity with the terminal 12 to enable the 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sapkota and Gorti with Michaelis (which is an analogous art) to include wherein the mobile computing device is configured to display a leave room button on the user interface, and in response to activation of the leave room button by a user, transmit an instruction to disconnect the initiated conference call when the mobile computing device leaves a specified physical proximity distance of the system controller, as taught by Michaelis, in paragraph [0050], to provide a technique for communicating a confirmation message to other members of a group that a mobile device has confirmed its desire to leave the group by establishing a close range communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449